FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


IN RE PACQUIAO-                No. 17-56366
MAYWEATHER BOXING
MATCH PAY-PER-VIEW                 D.C. Nos.
LITIGATION,                2:15-ml-02639-RGK-PLA
                           2:15-cv-06231-RGK-PLA
GERALD F. ALESSI; VICTOR   2:15-cv-06233-RGK-PLA
BOBADILLA; ENRIQUE         2:15-cv-03376-RGK-PLA
BARRIOS; DAVID BRADLEY;    2:15-cv-06234-RGK-PLA
BILL BRADY; CHAMAR         2:15-cv-06229-RGK-PLA
BYNUM; VICTOR CAPO;        2:15-cv-06230-RGK-PLA
SEAN MICHAEL CRABTREE;     2:15-cv-06575-RGK-PLA
DEVARIOUS CRAIG;           2:15-cv-06529-RGK-PLA
KRISTINA DARDEN; JOHN      2:15-cv-06561-RGK-PLA
DAY; PAUL DEHART; BRIAN    2:15-cv-06570-RGK-PLA
DENIS FLYNN; DAVID         2:15-cv-06589-RGK-PLA
GALANDAK; RAY HEREDIA;     2:15-cv-03370-RGK-PLA
GREG HOEVENER;             2:15-cv-03493-RGK-PLA
JAMMERS, INC.; SETH J.     2:15-cv-03693-RGK-PLA
LAMB; JOSEPH LAKE; PAUL    2:15-cv-04435-RGK-PLA
MAHONEY; ROBERT            2:15-cv-06226-RGK-PLA
MARTINEZ; HEATHER          2:15-cv-06586-RGK-PLA
MCDONALD; SUSAN            2:15-cv-06587-RGK-PLA
MEDINA; HOWARD MILLER;     2:15-cv-06587-RGK-PLA
LISETTE NAZARIO; FELIX     2:15-cv-06591-RGK-PLA
NATAL; EVANS NYCOLE;       2:15-cv-06664-RGK-PLA
GARY REMPEL; JACQUELINE    2:15-cv-06665-RGK-PLA
MORA RODRIGUEZ; JASON      2:15-cv-06701-RGK-PLA
SCHOFIELD; GABRIEL IVAN    2:15-cv-06707-RGK-PLA
SANTOS; DAVID SMITH;       2:15-cv-06713-RGK-PLA
2 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


ANGELA THILL; JOSHUA           2:15-cv-07093-RGK-PLA
THRAILKILL; CHRISTOPHER        2:15-cv-03381-RGK-PLA
VALLARO; CITY NIGHTS           2:15-cv-06585-RGK-PLA
HOSPITALITY, LLC,              2:15-cv-06588-RGK-PLA
      Plaintiffs-Appellants,   2:15-cv-06227-RGK-PLA
                               2:15-cv-06562-RGK-PLA
             v.                2:15-cv-06573-RGK-PLA
                               2:15-cv-06574-RGK-PLA
FLOYD MAYWEATHER, JR.;         2:15-cv-06564-RGK-PLA
MAYWEATHER                     2:15-cv-06615-RGK-PLA
PROMOTIONS, LLC;               2:15-cv-06662-RGK-PLA
EMMANUEL PACQUIAO; TOP         2:15-cv-03419-RGK-PLA
RANK, INC.; ROBERT ARUM;
MICHAEL KONCZ; HOME
BOX OFFICE, INC.; TODD
DUBOEF,
    Defendants-Appellees.
  IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 3


JAMMERS, INC., DBA Flight            No. 17-56372
Restaurant/Flights Beer
Bar, individually and on                D.C. Nos.
behalf of all others            2:15-ml-02639-RGK-PLA
similarly situated; CITY        2:15-cv-03493-RGK-PLA
NIGHTS HOSPITALITY, LLC,
DBA 48 Lounge,
       Plaintiffs-Appellants,

             v.

TOP RANK, INC.;
EMMANUEL PACQUIAO;
MICHAEL KONCZ; ROBERT
ARUM; TODD DUBOEF;
MAYWEATHER
PROMOTIONS, LLC; FLOYD
MAYWEATHER, JR.; HOME
BOX OFFICE, INC.,
     Defendants-Appellees.
4 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


PAUL MAHONEY,                         No. 17-56379
individually and on behalf
of all others similarly                  D.C. Nos.
situated; BRIAN DENIS            2:15-ml-02639-RGK-PLA
FLYNN; JOHN DAY;                 2:15-cv-03376-RGK-PLA
HEATHER MCDONALD;
ANGELA THILL; GARY
REMPEL,
        Plaintiffs-Appellants,

              v.

EMMANUEL PACQUIAO; TOP
RANK, INC.; MICHAEL
KONCZ; ROBERT ARUM;
TODD DUBOEF; FLOYD
MAYWEATHER, JR.;
MAYWEATHER
PROMOTIONS, LLC; HOME
BOX OFFICE, INC.,
     Defendants-Appellees.
  IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 5


ENRIQUE BARRIOS;                      No. 17-56381
CHRISTOPHER VALLARO;
FELIX NATAL; CHAMAR                      D.C. Nos.
BYNUM; DAVID SMITH,              2:15-ml-02639-RGK-PLA
individually and on behalf of    2:15-cv-06233-RGK-PLA
all others similarly situated,
        Plaintiffs-Appellants,

              v.

EMMANUEL PACQUIAO; TOP
RANK, INC.; MICHAEL
KONCZ; ROBERT ARUM;
TODD DUBOEF; FLOYD
MAYWEATHER, JR.;
MAYWEATHER PROMOTIONS,
LLC; HOME BOX OFFICE,
INC.,
      Defendants-Appellees.
6 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


GERALD F. ALESSI, on behalf           No. 17-56382
of himself and all others
similarly situated,                      D.C. Nos.
          Plaintiff-Appellant,   2:15-ml-02639-RGK-PLA
                                 2:15-cv-06585-RGK-PLA
              v.

TOP RANK, INC.; ROBERT
ARUM; TODD DUBOEF;
EMMANUEL PACQUIAO;
MICHAEL KONCZ; HOME
BOX OFFICE, INC.; FLOYD
MAYWEATHER, JR.;
MAYWEATHER PROMOTIONS,
LLC,
     Defendants-Appellees.
  IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 7


BILL BRADY, individually              No. 17-56384
and on behalf of all others
similarly situated; HOWARD               D.C. Nos.
MILLER; PAUL BRODSKY;            2:15-ml-02639-RGK-PLA
MARCY LOKIETZ,                   2:15-cv-07093-RGK-PLA
        Plaintiffs-Appellants,

              v.

HOME BOX OFFICE, INC.;
MAYWEATHER PROMOTIONS,
LLC; FLOYD MAYWEATHER,
JR.; EMMANUEL PACQUIAO;
TOP RANK, INC.; MICHAEL
KONCZ; ROBERT ARUM;
TODD DUBOEF,
       Defendants-Appellees.


DAVID BRADLEY,                        No. 17-56385
        Plaintiff-Appellant,
                                         D.C. Nos.
              v.                 2:15-ml-02639-RGK-PLA
                                 2:15-cv-06591-RGK-PLA
EMMANUEL PACQUIAO; TOP
RANK, INC.; MICHAEL
KONCZ; ROBERT ARUM;
TODD DUBOEF; HOME BOX
OFFICE, INC.; MAYWEATHER
PROMOTIONS, LLC; FLOYD
MAYWEATHER, JR.,
     Defendants-Appellees.
8 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


VICTOR BOBADILLA;                     No. 17-56386
LISETTE NAZARIO; JASON
SCHOFIELD; EVANS NYCOLE,                 D.C. Nos.
individually and on behalf of    2:15-ml-02639-RGK-PLA
all others similarly situated,   2:15-cv-06231-RGK-PLA
        Plaintiffs-Appellants,

              v.

TOP RANK, INC.;
MAYWEATHER PROMOTIONS,
LLC; ROBERT ARUM;
EMMANUEL PACQUIAO;
FLOYD MAYWEATHER, JR.;
HOME BOX OFFICE, INC.;
MICHAEL KONCZ; TODD
DUBOEF,
     Defendants-Appellees.
  IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 9


DAVID GALANDAK; ROBERT                No. 17-56387
MARTINEZ; SUSAN MEDINA,
individually and on behalf of            D.C. Nos.
all others similarly situated,   2:15-ml-02639-RGK-PLA
        Plaintiffs-Appellants,   2:15-cv-06227-RGK-PLA

              v.

TOP RANK, INC.; EMMANUEL
PACQUIAO; HOME BOX
OFFICE, INC.; MAYWEATHER
PROMOTIONS, LLC; FLOYD
MAYWEATHER, JR.; ROBERT
ARUM; TODD DUBOEF;
MICHAEL KONCZ,
     Defendants-Appellees.


GREG HOEVENER,                        No. 17-56388
       Plaintiff-Appellant,
                                         D.C. Nos.
              v.                 2:15-ml-02639-RGK-PLA
                                 2:15-cv-06230-RGK-PLA
TOP RANK, INC.;
MAYWEATHER PROMOTIONS,
LLC; ROBERT ARUM;
EMMANUEL PACQUIAO;
FLOYD MAYWEATHER, JR.;
TODD DUBOEF; MICHAEL
KONCZ; HOME BOX OFFICE,
INC.,
      Defendants-Appellees.
10 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


DEVARIOUS CRAIG;                     No. 17-56392
KRISTINA DARDEN,
       Plaintiffs-Appellants,           D.C. Nos.
                                2:15-ml-02639-RGK-PLA
             v.                 2:15-cv-06234-RGK-PLA

EMMANUEL PACQUIAO; TOP
RANK, INC.; ROBERT ARUM;
TODD DUBOEF; MICHAEL
KONCZ; HOME BOX OFFICE,
INC.; FLOYD MAYWEATHER,
JR.; MAYWEATHER
PROMOTIONS, LLC,
       Defendants-Appellees.


PAUL DEHART; RAY                     No. 17-56394
HEREDIA,
      Plaintiffs-Appellants,            D.C. Nos.
                                2:15-ml-02639-RGK-PLA
             v.                 2:15-cv-06561-RGK-PLA

TOP RANK, INC.; EMMANUEL
PACQUIAO; MICHAEL
KONCZ; ROBERT ARUM;
TODD DUBOEF; FLOYD
MAYWEATHER, JR.;
MAYWEATHER PROMOTIONS,
LLC; HOME BOX OFFICE,
INC.,
      Defendants-Appellees.
  IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 11


SETH J. LAMB; VICTOR                  No. 17-56395
CAPO, individually and on
behalf of all others similarly           D.C. Nos.
situated,                        2:15-ml-02639-RGK-PLA
        Plaintiffs-Appellants,   2:15-cv-06662-RGK-PLA

              v.

HOME BOX OFFICE, INC.;
MAYWEATHER PROMOTIONS,
LLC; TOP RANK, INC.;
MICHAEL KONCZ; ROBERT
ARUM; TODD DUBOEF;
EMMANUEL PACQUIAO;
FLOYD MAYWEATHER, JR.,
     Defendants-Appellees.
12 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION


JACQUELINE MORA                       No. 17-56398
RODRIGUEZ; GABRIEL IVAN
SANTOS, individually and on              D.C. Nos.
behalf of all others similarly   2:15-ml-02639-RGK-PLA
situated,                        2:15-cv-06665-RGK-PLA
        Plaintiffs-Appellants,

              v.

TOP RANK, INC.; ROBERT
ARUM; MICHAEL KONCZ;
TODD DUBOEF; EMMANUEL
PACQUIAO; MAYWEATHER
PROMOTIONS, LLC; FLOYD
MAYWEATHER, JR.; HOME
BOX OFFICE, INC.,
     Defendants-Appellees.


JOSHUA THRAILKILL, on                 No. 17-56399
behalf of himself and all
others similarly situated,               D.C. Nos.
          Plaintiff-Appellant,   2:15-ml-02639-RGK-PLA
                                 2:15-cv-06701-RGK-PLA
              v.

TOP RANK, INC.; ROBERT
ARUM; TODD DUBOEF;
EMMANUEL PACQUIAO;
MICHAEL KONCZ;
MAYWEATHER PROMOTIONS,
LLC; FLOYD MAYWEATHER,
JR.; HOME BOX OFFICE, INC.,
      Defendants-Appellees.
    IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 13


 SEAN MICHAEL CRABTREE,                           No. 17-56401
         Plaintiff-Appellant,
                                                 D.C. Nos.
                  v.                     2:15-ml-02639-RGK-PLA
                                         2:15-cv-06707-RGK-PLA
 EMMANUEL PACQUIAO; TOP
 RANK, INC.; MICHAEL
 KONCZ; ROBERT ARUM;                                OPINION
 TODD DUBOEF; FLOYD
 MAYWEATHER, JR.;
 MAYWEATHER PROMOTIONS,
 LLC; HOME BOX OFFICE,
 INC.,
       Defendants-Appellees.

         Appeal from the United States District Court
            for the Central District of California
         R. Gary Klausner, District Judge, Presiding

             Argued and Submitted March 7, 2019
                    Pasadena, California

                       Filed November 21, 2019

 Before: Sidney R. Thomas, Chief Judge, and Ronald Lee
   Gilman * and Jacqueline H. Nguyen, Circuit Judges.

                       Opinion by Judge Nguyen




     *
       The Honorable Ronald Lee Gilman, United States Circuit Judge
for the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
14 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

                          SUMMARY **


                           Class Action

    The panel affirmed the district court’s dismissal of
putative class actions in Multidistrict Litigation brought by
spectators against boxers and promoters of the May 2, 2015
Mayweather-Pacquiao fight.

    Plaintiffs alleged that defendants concealed a pre-
existing injury to boxer Emmanuel “Manny” Pacquiao, and
they would not have purchased tickets had they known of the
injury.

    The panel held that plaintiffs, who were spectators
disappointed by a sporting event, did not suffer a legally
cognizable injury. The panel further held that plaintiffs
essentially got what they paid for – a full-length regulation
fight between two boxing legends.


                            COUNSEL

Hart L. Robinovitch (argued), Zimmerman Reed LLP,
Scottsdale, Arizona; Paul B. Derby, Courtney E. Curtis, and
John J. O’Kane IV, Skiermont Derby LLP, Los Angeles,
California; Laurence D. King and Matthew B. George,
Kaplan Fox & Kilsheimer LLP, San Francisco, California;
Marc A. Goldich, Axler Goldich LLC, Philadelphia,
Pennsylvania; Kevin P. Roddy, Wilentz Goldman & Spitzer
P.A.,Woodbridge, New Jersey; Melissa Emert, Stull Stull &

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 15

Brody, New York, New York; Caleb Marker, Zimmerman
Reed LLP, Manhattan Beach, California; William B.
Federman and Carin L. Marcussen, Federman & Sherwood,
Oklahoma City, Oklahoma; David Woloshin, Astor Weiss
Kaplan & Mandel LLP, Philadelphia, Pennsylvania; Todd
Seth Garber, Finkelstein Blankenship Freipearson & Garber
LLP, White Plains, New York; Abbas Kazerounian,
Kazerouni Law Group APC, Costa Mesa, California;
Stephen P. DeNittis, DeNittis Osefchen P.C., Marlton, New
Jersey; James J. Jimmerson, Jimmerson Law Firm PC, Las
Vegas, Nevada; Robert R. Duncan, Duncan Law Group
LLC, Chicago, Illinois; Will Kemp and J. Randall Jones,
Kemp Jones & Coulthard LLP, Las Vegas, Nevada; Thomas
C. Cronin, Cronin & Co. Ltd., Chicago, Illinois; Todd M.
Friedman and Adrian R. Bacon, Law Offices of Todd
Friedman P.C., Beverly Hills, California; Francis M.
Gregorek, Betsy C. Manifold, and Rachelle R. Rickert, Wolf
Haldenstein Adler Freeman & Herz LLP, San Diego,
California; Lee A. Weiss and Albert G. Lum, Burns Weiss
LLP, Canoga Park, California; Shannon L. Hopkins, Nancy
A. Kulesa, and Stephanie A. Bartone, Levi & Korsinsky
LLP, Stamford, Connecticut; Thomas J. McKenna and
Gregory M. Egleston, Gainey McKenna & Egleston, New
York, New York; Michael S. Agruss, Agruss Law Firm
LLC, Chicago, Illinois; Thomas A. Zimmerman Jr. and
Amelia S. Newton, Zimmerman Law Offices P.C., Chicago,
Illinois; Scott D. Egleston, Scott Egleston P.A., Miami,
Florida; Zachary West, The Berman Law Group, Boca
Raton, Florida; Cullin O’Brien, Cullin O’Brien Law P.A.,
Fort Lauderdale, Florida; Paul Kent Bramlett, Bramlett Law
Offices, Nashville, Tennessee; Sandesh K. Viswanath, SKV
Law Firm PLC, Southfield, Michigan; Leon Greenberg, Las
Vegas, Nevada; Nelson Robles Diaz, Nelson Robles-Diaz
Law Offices P.S.C., San Juan, Puerto Rico; T. Ryan
Langley, Hodge & Langley Law Firm P.C., Spartanburg,
16 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

South Carolina; Buddy S. Perry, Winchester, Tennessee;
Eric M. Albritton, Anthony K. Bruster, and Shawn A.
Latchford, Albritton Law Firm, Longview, Texas; Marcus
R. Spagnoletti, Spagnoletti & Co., Houston, Texas; Edgardo
M. Lopez, J. Flores Valdez, and Marlon B. Baldomero,
Filipino Law Group, Los Angeles, California; for Plaintiffs-
Appellants.

Mark G. Tratos (argued), Greenberg Traurig LLP, Las
Vegas, Nevada; Ruth A. Bahe-Jachna, Greenberg Traurig
LLP, Chicago, Illinois; for Defendants-Appellees Floyd
Mayweather and Mayweather Promotions LLC.

Daniel M. Petrocelli (argued), Jeffrey A. Barker, David
Marroso, and Esteban Rodriguez, O’Melveny & Myers LLP,
Los Angeles, California, for Defendants-Appellees
Emmanuel Pacquiao, Top Rank Inc., Robert Arum, Michael
Koncz, Todd DuBoef, and Home Box Office Inc.


                             OPINION

NGUYEN, Circuit Judge:

    “The thrill of victory. The agony of defeat. The human
drama of athletic competition.” 1 Jim McKay’s famous
phrase captures not only the excitement but also the
uncertainty of competitive sports for athletes and fans alike.
On any given day, an underdog may defeat a champion, and
a highly anticipated match may end up a total bust. In the
world of boxing, facing 42-1 odds, James “Buster” Douglas
achieved the unthinkable when he knocked out Mike Tyson,
a world heavyweight champion who entered the ring 37-0

   1
       Wide World of Sports (ABC television broadcast 1961).
    IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 17

with 33 knockouts. And the “Fight of the Century” between
world-champion boxers Emmanuel “Manny” Pacquiao and
Floyd Mayweather, Jr. turned out to be a “yawner,” which
prompted this lawsuit.

     Pacquiao and Mayweather squared off at the MGM
Grand Garden Arena in Las Vegas on May 2, 2015. After
twelve rounds, Mayweather was declared the winner against
“underdog” Pacquiao in a unanimous decision. During the
post-fight press conference, Pacquiao revealed that he had
injured his right shoulder in training camp nearly a month
before. Plaintiffs in numerous jurisdictions seized on the
injury disclosure and filed putative class-action complaints
alleging that Pacquiao was “damaged goods,” that the fight
was a “magnificent con,” and that they would not have
purchased tickets had they known of Pacquiao’s injury. The
district court dismissed the complaints in this multidistrict
litigation on the ground that Plaintiffs have not suffered a
cognizable legal injury because in short, they got what they
paid for. We affirm.

                                  I.

                        BACKGROUND

A. Factual Background 2

    For several years before the long-awaited May 2, 2015
fight, Pacquiao, an eight-division world champion, and
Mayweather, an undefeated, five-division world champion,
were “considered as and reported to be the best ‘pound-for-

    2
      The factual allegations are drawn from the California Plaintiffs’
Consolidated Amended Class Action Complaint. The parties agree that
the factual allegations are, for all relevant purposes, substantially
identical across Plaintiffs’ various complaints.
18 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

pound’ fighters in recent history, if not ever, in the world.”
The two camps began exploring the possibility of a
Mayweather-Pacquiao matchup as far back as 2009. In
2015, a preliminary agreement was reached, and Pacquiao,
Mayweather, their teams, and Home Box Office, Inc.
(“HBO,” the fight broadcaster), began promoting the fight
“as the biggest event in boxing history and the ‘Fight of the
Century.’”

    On or about April 4, 2015, Pacquiao tore the rotator cuff
in his right shoulder during a sparring session. As a result,
Pacquiao “had to discontinue sparring sessions during his
training camp” and sent one of his sparring partners home
with instructions not to disclose his injury to anyone.
Pacquiao and his team considered postponing the fight but
decided to proceed after consultation with his doctors.

    Despite the injury, Pacquiao’s head trainer, Freddie
Roach, 3 remarked to media outlets that “he had never seen
Pacquiao in ‘such pristine condition.’” Roach boasted that
Pacquiao was in “top condition” and called him “a freak.”
Robert Arum, the founder, Chairman, CEO, and Treasurer
of Top Rank, Inc. (“Top Rank”), Pacquiao’s promotional
company, publicly declared that Pacquiao is “better than I’ve
ever seen him,” is “super confident and super relaxed,” and
that “[y]ou’re going to see the best Manny.” In an interview
with the Los Angeles Times, Roach stated that Pacquiao was
training “with only his left arm” in order to “to sharpen the
use of [his] ‘deadly’ left punch and to help him improve his
footwork so he could cut off the ring against the ‘elusive’
Mayweather.” Roach also stated that Pacquiao “could beat
[Mayweather] with his right arm tied behind his back.” And
during a press conference, Roach stated that Pacquiao “is in

   3
       Roach is not a party to this case.
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 19

great shape,” that he “had a great training camp,” and that he
“is ready to go.” Pacquiao also said during that press
conference that he was feeling “good, very good.”

    Tickets to the fight went on sale on April 23, 2015, and
sold out within minutes, commanding prices ranging from
$1,500 to more than $7,500 per seat in the MGM Grand
Garden Arena. On the secondary market, single tickets sold
for as much as $231,000. Pay-per-view (“PPV”) access to
the fight “broke the record for the most expensive boxing
[PPV] event in history,” with commercial subscribers paying
up to $10,000 to show the fight at their establishments.

    On May 1, 2015, the day before the fight, Pacquiao and
Michael Koncz, Pacquiao’s personal advisor, completed a
Nevada State Athletic Commission (“NSAC”) pre-fight
medical questionnaire under penalty of perjury. Pacquiao
represented on the questionnaire that he had not suffered any
injury or serious medical condition of any kind. Three hours
before the fight, however, a Top Rank employee informed
the NSAC for the first time of Pacquiao’s shoulder injury
and asked that Pacquiao be allowed to receive a pre-fight
injection of an anti-inflammatory pain medication. The
NSAC denied the treatment request because Pacquiao had
not disclosed his injury on the questionnaire or in an
otherwise timely manner. Ultimately, the NSAC physicians
medically cleared Pacquiao to enter the ring.

    After twelve rounds, each of the three judges declared
Pacquiao the winner of between two and four rounds and
Mayweather the overall winner of the match by unanimous
decision. According to the Los Angeles Times, the fight was
“a yawner involving damaged goods.” After the fight,
Pacquiao, Arum, and Roach all stated publicly, for the first
time, that they had known of Pacquiao’s shoulder injury for
at least two weeks. Pacquiao also stated that he was “not
20 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

really 100%” during the fight as a result of the injury. On
May 5, 2015, Pacquiao and Top Rank issued a statement on
Top Rank’s website confirming that Pacquiao had suffered
an injury to his right shoulder but had decided to proceed
with the fight “[w]ith the advice of his doctors.”

    Plaintiffs allege that Defendants knew of the injury
before the fight. 4 In addition to Pacquiao’s camp, the
Mayweather Defendants allegedly knew because they had a
“mole” in Pacquiao’s training camp, and HBO knew, or
should have known, because it produced a documentary,
“Mayweather / Pacquiao: At Last,” which followed
Pacquiao’s training leading up to the fight. Plaintiffs
contend that Defendants’ failure to reveal Pacquiao’s injury
was deceptive and misleading, which deprived the public of
the ability to “make an informed purchasing decision . . .
based on all material facts.” They claim that they would not
have purchased their tickets, PPV, or closed-circuit
distribution packages if Defendants had not made
“misleading . . . statements related to” or omitted material
information regarding Pacquiao’s physical condition.
Plaintiffs contend that the public “would naturally believe—
as they had been led to believe—that they were purchasing
the right to see a contest between highly-conditioned,
healthy athletes in peak physical condition and not suffering
from any disability or serious injury.”



    4
      There are three sets of defendants in this case. The “Pacquiao
Defendants” include Pacquiao, Top Rank, Arum, Koncz, and Todd
DuBoef, the President of Top Rank. The “Mayweather Defendants”
include Mayweather and Mayweather Promotions LLC. Plaintiffs also
name HBO as a defendant in this case. The Pacquiao Defendants,
Mayweather Defendants, and HBO are collectively referred to as
“Defendants.”
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 21

B. Procedural History

    Plaintiffs filed putative class action complaints in
numerous jurisdictions against the Pacquiao Defendants, the
Mayweather Defendants, and HBO. On August 17, 2015,
the United States Judicial Panel on Multidistrict Litigation
created an MDL and issued a transfer order under 28 U.S.C.
§ 1407 to centralize pretrial proceedings in the Central
District of California. On February 22, 2016, Plaintiffs filed
sixteen consolidated class-action complaints. The district
court accepted these complaints as filed on July 7, 2016. At
the time the district court ruled on the motions to dismiss,
the MDL consisted of 26 individual actions, 13 jurisdiction-
specific complaints filed on behalf of putative classes of
PPV purchasers, a single complaint filed on behalf of a
nationwide putative class of ticket holders, and a single
complaint filed on behalf of a nationwide putative class,
including California and New York subclasses, of
commercial entities that purchased closed-circuit
distribution rights to televise the fight.

    On August 25, 2017, the district court dismissed all
complaints with prejudice. The district court held that
Plaintiffs suffered no cognizable injury to a legally protected
interest because “the alleged misrepresentations and
omissions implicate the core of athletic competition” as
opposed to “business outcomes and financial performance.”
Plaintiffs timely appealed.

                              II.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under 28 U.S.C. § 1291. We
review “dismissals for failure to state a claim under Rule
12(b)(6)” de novo. McKesson HBOC, Inc. v. N.Y. State
22 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

Common Ret. Fund, Inc., 339 F.3d 1087, 1090 (9th Cir.
2003).

                              III.

                       DISCUSSION

    Because our circuit has not considered the rights of a
spectator disappointed by a sporting event, we begin by
reviewing existing case law for guidance before turning to
the allegations in this case.

                              A.

                              1.

    A majority of courts that have considered claims brought
by dissatisfied sports fans follow what is known as the
“license approach.” Under that approach, a ticket holder
enjoys only the right to view the ticketed event, and therefore
no cognizable injury arises simply because the event did not
meet fan expectations.

    Two of our sister circuits have upheld the dismissal, for
failure to state a claim, of complaints filed by unhappy
spectators. In Bowers v. Fédération Internationale de
l’Automobile, Formula One race attendees filed a putative
class action seeking the return of their expenses because, of
the twenty cars that were expected to race, fourteen
withdrew due to tire problems. 489 F.3d 316, 319 (7th Cir.
2007). The Seventh Circuit affirmed the dismissal of the
action for failure to state a claim on which relief could be
granted. Analyzing the plaintiffs’ breach-of- contract claim,
the court observed that “most states agree that the seller
contracts only to admit the plaintiff to its property at a given
time,” not “to provide the spectacle.” Id. at 321. Thus, the
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 23

seller agrees “only to license the plaintiff to enter and ‘view
whatever event transpire[s].’” Id. (alteration in original)
(quoting Castillo v. Tyson, 701 N.Y.S.2d 423, 425 ((N.Y.
App. Div. 2000)). Ultimately, the court rested its holding on
narrower grounds, stating that even assuming the plaintiffs
possessed “a contractual right to a regulation Formula One
race (and further assuming a right to have the race stewards
properly interpret the applicable regulations on the spot),
they got such a race here.” Id. The court explained its
rationale:

       [W]hile every competitive sport is built
       around the presumption that the players will
       try hard to win, a contest is not invalidated by
       a player’s poor effort. A team cannot claim
       that a loss does not count because one of its
       members was dogging it. And once it is
       established that the plaintiffs received a
       regulation race, they admit that they had no
       additional right to a race that was exciting or
       drivers that competed well.

Id. at 322. Because the Formula One racing regulations do
not impose a “minimum car” requirement, and there was “no
reason to claim . . . that no race occurred,” dismissal was
appropriate. Id.

    Similarly, in Mayer v. Belichick, the Third Circuit
affirmed the dismissal of a putative class action brought by
a season ticket holder against the New England Patriots in
response to the scandal known as “Spygate.” 605 F.3d 223,
225 (3d Cir. 2010). The plaintiff asserted contract and tort
claims, including fraud, alleging that during a game against
the New York Jets, the Patriots surreptitiously videotaped
their opponents’ sideline signals to use that information to
24 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

their strategic advantage later in the season. This conduct
allegedly violated the “rights of New York Jets ticket-
holders who fully anticipated and contracted for a ticket to
observe an honest match played in compliance with all laws,
regulations and NFL rules.” Id.

    The Third Circuit framed the dispositive question as
whether the plaintiff “stated an actionable injury (or, in other
words, a legally protected right or interest)” arising out of
the challenged conduct. Id. at 231. It then held that the
plaintiff “possessed either a license or, at best, a contractual
right to enter Giants Stadium and to have a seat from which
to watch a professional football game,” but nothing more.
Id. at 236. Because there was no allegation that this right
had been injured in any way, the plaintiff had “suffered no
cognizable injury to a legally protected right or interest.” Id.;
see also id. (“Here, [the plaintiff] undeniably saw football
games played by two NFL teams. This therefore is not a case
where, for example, the game or games were cancelled,
strike replacement players were used, or the professional
football teams themselves did something nonsensical or
absurd, such as deciding to play basketball.”).

     Most state courts have adopted a similar approach. See
id. at 231 (observing that the license approach “has, for some
time, been followed throughout the United States and in
other common law jurisdictions throughout the world”). For
example, in Castillo v. Tyson, an appellate division of a New
York state court affirmed the dismissal of putative class
claims, including fraud, arising out of Mike Tyson’s
infamous fight with Evander Holyfield in which Tyson was
disqualified for biting off part of Holyfield’s ear.
701 N.Y.S.2d 423 (N.Y. App. Div. 2000). The plaintiffs
argued that Tyson’s disqualification interfered with their
right to “view a ‘legitimate heavyweight title fight’ fought
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 25

‘in accordance with the applicable rules and regulations’ of
the governing boxing commission.” Id. at 424. Castillo
rejected this argument, reasoning that disqualification is “a
possibility that a fight fan can reasonably expect,” and the
defendants’ public statements “predicting a ‘sensational
victory’ and the ‘biggest fight of all time’” did not negate
this possibility. Id. at 424–25. Although Castillo does not
discuss the license approach, the dismissal was premised on
the ground “that plaintiffs received what they paid for,
namely, the right to view whatever event transpired.” Id.
at 425 (internal quotation marks omitted).

    Most recently, the Louisiana Supreme Court held in Le
Mon v. National Football League that season ticket holders
had no “right of action” to challenge a referee’s missed call
during the 2019 NFC Championship game between the New
Orleans Saints and the Los Angeles Rams. 277 So. 3d 1166,
1167–68 & n.3 (La. 2019). Adopting the license approach,
the court concluded that the “plaintiffs’ purchase of a ticket
merely granted them the right of entry and a seat at the
game.” Id. at 1168. Because the alleged missed call by the
referee in no way interfered with these rights, dismissal of
the plaintiffs’ fraud and deceptive trade practices claims was
warranted. Le Mon reasoned more generally that “public
policy considerations weigh in favor of restricting the rights
of spectators to bring actions based on the conduct of
officials of professional sporting leagues.” Id. (concluding
that “the courts are not the proper forum to litigate such
disputes”).

                              2.

   Plaintiffs acknowledge the weight of authority against
them, but characterize themselves as “defrauded consumers”
who have suffered a legally cognizable injury rather than
“mere ‘disappointed’ sports fans.” In support of this
26 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

argument, Plaintiffs primarily rely on a different line of cases
brought by season ticket holders. See Charpentier v. L.A.
Rams Football Co., 89 Cal. Rptr. 2d 115 (Ct. App. 1999);
Beder v. Cleveland Browns, Inc., 717 N.E.2d 716 (Ohio Ct.
App. 1998); Skalbania v. Simmons, 443 N.E.2d 352 (Ind. Ct.
App. 1982).

    In Charpentier, a season ticket holder brought a putative
class action alleging that the Rams falsely represented that
they had no plans to leave Anaheim, which inflated the sale
of season tickets. 89 Cal. Rptr. 2d at 117–18. The plaintiff
claimed that he was injured when he purchased tickets for
the 1994 season because he sought to reserve the location of
his season tickets for future years when the Rams would be
a better team. Id. at 118. The California Court of Appeal
affirmed the dismissal of some of the plaintiff’s claims but
allowed the fraud claim to proceed. Id. at 122–23. The court
reasoned that season ticket holders may well have elected
not to purchase season tickets for a losing team had they
known that the team would be moving out of state and that
they would be unable to renew their tickets for future
seasons. Id. at 123.

    Plaintiffs also cite Beder, in which triable issues of
material fact precluded entering summary judgment on a
fraud claim brought by season ticket holders. 717 N.E.2d at
722–23. There, ticket holders challenged the Brown’s move
from Cleveland to Baltimore after the team’s owner falsely
stated that he would not move the team. Id. at 718, 722; cf.
Skalbania, 443 N.E.2d at 359–60 (suggesting, in considering
a class certification order, that season ticket holders may
have viable fraud claims against a professional hockey team
that closed down less than halfway through its season after
inducing season ticket purchases by falsely representing that
    IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 27

the “tickets were good for a full season of . . . league
competition”).

                                B.

    Turning now to this case, we first address Plaintiffs’
argument that, like the season ticket holders in Charpentier
and Beder, they have alleged a cognizable claim because
they would not have purchased tickets to the fight but for
Defendants’ misrepresentations. We do not find the season
ticket-holder cases to have much persuasive value here.
Importantly, the claims asserted in those cases were not
premised on an athlete’s performance on the tracks, on the
field, or in the ring. Fans of the Rams and the Browns
purchased season tickets with the reasonable expectation
that the games would be played in a certain location, Beder,
717 N.E.2d at 718, or that they would be able to renew their
reserved-seat locations for the upcoming season,
Charpentier, 89 Cal. Rptr. 2d at 117. Here, although boxing
fans—like all sports fans—can reasonably expect a
regulation match, they also reasonably anticipate a measure
of unpredictability that makes spectator sports exciting.

    Plaintiffs in this case paid to see a boxing match between
two of the top fighters in the world, Mayweather and
Pacquiao. Each was medically cleared to fight by NSAC
physicians before he entered the ring. Ultimately, a three-
judge panel declared Mayweather the overall winner of the
match, but each of the judges declared Pacquiao the winner
of between two and four rounds. 5 And although the match

    5
       Official Scorecard: Floyd Mayweather v. Manny Pacquiao, Nev.
State Athletic Comm’n (May 2, 2015), http://boxing.nv.gov/uploadedFi
les/boxingnvgov/content/home/features/Corrected_May-v-Pac_scoreca
rd-tickets.pdf.
28 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

may have lacked the drama worthy of the pre-fight hype,
Pacquiao’s shoulder condition did not prevent him from
going the full twelve rounds, the maximum number
permitted for professional boxing contests. See ABC
Regulatory Guidelines, Ass’n of Boxing Comm’ns and
Combative Sports (July 27, 2005), https://www.abcboxing.
com/abc-regulatory-guidelines/.       Plaintiffs therefore
essentially got what they paid for—a full-length regulation
fight between these two boxing legends.

    Even though the license approach may not map perfectly
onto the allegations in this case, 6 we need not adopt that
approach to conclude that Plaintiffs suffered no legally
cognizable injury here. Whatever subjective expectations
Plaintiffs had before the match did not negate the very real
possibility that the match would not, for one reason or
another, live up to those expectations. 7

    6
       Plaintiffs incorrectly characterize the license approach cases as
“mak[ing] clear that the license approach has no application” to fraud
claims. In fact, fraud claims were also asserted in numerous license
approach cases, and no court that has adopted that approach has allowed
claims that sound in tort to proceed. See Mayer, 605 F.3d at 228, 230
(affirming dismissal of common law and statutory fraud claims because
the plaintiff “failed to set forth a legally cognizable right, interest, or
injury”); Castillo, 701 N.Y.S.2d at 424–25 (affirming dismissal of fraud
claim for failure to state a claim); Le Mon, 277 So. 3d at 1168 (same).
    7
       This point is underscored by the nature of the statements
Defendants made about Pacquiao’s physical condition in advance of the
match. Each was akin to puffery, which is generally not actionable. See
Glen Holly Entm’t, Inc. v. Tektronix Inc., 343 F.3d 1000, 1015 (9th Cir.
2003) (affirming dismissal of fraud and negligent misrepresentation
claims premised on “generalized, vague and unspecified assertions”
because they “constitut[ed] mere ‘puffery’ upon which a reasonable
consumer could not rely”). Although Pacquiao responded “No” to a
question in the NSAC pre-fight medical questionnaire asking whether he
    IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 29

    As the Seventh Circuit explained in Bowers, Formula
One racing fans expect that, on any given day, numerous
events may prevent a competition with a full complement of
twenty cars. See 489 F.3d at 324 (describing “dangerous
track conditions, a driver’s sudden illness, an accident in
shipping a car to the track, any number of things, including
the possibility that, for some reason, a driver might refuse to
race” as factors that might result in a competition involving
fewer cars). In boxing, too, many factors may prevent a full-
length match, or one that is as exciting as fans hope. A boxer
might, for example, tear a muscle or foul out in the first
round. Or a referee might inadvertently come between the
boxers, preventing one from landing a knockout punch. As
in Bowers, these are all possibilities that boxing fans can
expect. See Castillo, 701 N.Y.S.2d at 424 (describing
disqualification as “a possibility that a fight fan can
reasonably expect”).

     We find unpersuasive Plaintiffs’ remaining argument
that their claims “are no different than claims alleging
fraudulent inducement to procure sales of any other goods or
service.” In a typical consumer-protection case, consumers
form beliefs about what they can expect by relying on public
representations regarding the features of the good or service
at issue. An advertisement that states that a certain model of
a car is equipped with a sunroof and an in-dash navigation
system, for example, gives rise to the reasonable expectation
that the model in fact has both features. If the car lacks one
or both, consumers might bring suit, alleging that they were




“had any injury to [his] shoulders . . . that needed evaluation or
examination,” that questionnaire was not made available to the public
before the match. Accordingly, Plaintiffs could not have relied on it.
30 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

injured because the advertisements misrepresented the car’s
features.

    These principles do not apply with equal force to claims
brought by fans in the sports context. A sports match or
game, unlike a consumer good or service, is defined only by
a set of rules that are well-known to fans; the rest is
determined by how the match is fought or the game is
played. Cf. Bowers, 489 F.3d at 321 (characterizing a
Formula One race as a “spectacle” that depends on “the
performers and their scheduled performance”). Nor can it
be said that fan expectations are uniform: a move or play that
exceeds one fan’s expectations disappoints the next. See
Mayer, 605 F.3d at 235 n.4 (observing that various cases
have recognized “the absence of a cause of action arising out
of bad performance or, more generally, the subjective
expectations of the ticket-holders”). The “human drama of
athletic competition” 8 distinguishes this case from the
garden-variety consumer protection cases.

    We note also that in seeking to hold Defendants liable
for alleged omissions and misrepresentations regarding
Pacquiao’s physical condition, Plaintiffs’ theory of liability
is potentially boundless. The nature of competitive sports is
such that athletes commonly compete—and sometimes
dramatically win—despite some degree of physical pain and
injury. 9 Taken to its logical extreme, Plaintiffs’ theory

    8
        Wide World of Sports (1961).

    9
      In the 1996 Olympics, for example, Kerri Strug helped U.S.
Women’s Gymnastics win its first Olympic gold medal in the team event
by landing her vault with an injured ankle. Johnette Howard, True Grit:
In a Dramatic Finish, the U.S. Women Nailed Russia for the Team Gold,
Sports Illustrated (July 24, 1996), https://www.si.com/vault/1996/07/24
/216315/us-women-gymnastics-gold-1996-olympics-atlanta-kerri-strug.
    IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 31

would require all professional athletes to affirmatively
disclose any injury—no matter how minor—or risk a slew
of lawsuits from disappointed fans. Such a result would
fundamentally alter the nature of competitive sports:
Opponents would undoubtedly use such information to their
strategic advantage, resulting in fewer games and matches
won through fair play, and gone would be the days of
athletes publicly declaring their strength and readiness for
fear of a lawsuit alleging that fans were misled.

    Plaintiffs’ theory of liability also presents serious
workability problems. Would athletes be required to make
an affirmative disclosure regarding any discomfort they felt,
or only with respect to diagnosed injuries? Would it matter
whether a diagnosed injury caused an athlete no pain? And
how far in advance of a game or match would such
disclosures be required?

    As the Third Circuit explained in Mayer:

        At the very least, a ruling in favor of [the
        aggrieved ticket holder] could lead to other
        disappointed fans filing lawsuits because of
        “a blown call” that apparently caused their
        team to lose or any number of allegedly
        improper acts committed by teams, coaches,
        players, referees and umpires, and others.
        This Court refuses to countenance a course of
        action that would only further burden already

And Curt Schilling led the Boston Red Sox to a victory in Game 6 of the
2004 American League Championship Series with a torn tendon, an
important step toward the team’s first World Series victory in 86 years.
Ian Browne, Schilling’s Bloody Sock the Bridge to History, MLB News
(Oct. 19, 2014), https://www.mlb.com/news/curt-schillings-bloody-
sock-the-bridge-to-history/c-98978666.
32 IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION

         limited judicial resources and force
         professional sports organizations and related
         individuals to expend money, time, and
         resources to defend against such litigation.
605 F.3d at 237.

    Like the racing fans in Bowers who saw only six out of
the twenty cars that were expected to race, or the boxing fans
in Castillo who witnessed Tyson’s shameful disqualification
for biting off part of his opponent’s ear, Plaintiffs here have
no cognizable claim arising out of a performance by
Pacquiao that fell short of viewer expectations. 10 See
Bowers, 489 F.3d at 322 (“[O]nce it is established that the
plaintiffs received a regulation race, they . . . had no
additional right to a race that was exciting or drivers that
competed well.”); Castillo, 701 N.Y.S.2d at 425 (concluding
that the “plaintiffs received what they paid for, namely, the
right to view whatever event transpired” (internal quotation
marks omitted)).




    10
        Our ruling does not leave Plaintiffs without any recourse, see
Mayer, 605 F.3d at 236–37, as Plaintiffs are free not to support the
NSAC, Mayweather, Pacquiao, their promotional teams, or HBO. See
Seko Air Freight, Inc. v. Transworld Sys., Inc., 22 F.3d 773, 774 (7th Cir.
1994) (noting that although a disappointing performance by the Chicago
Cubs does not entitle a season ticket holder to a refund, a ticket holder
retains the ability to “head south for Comiskey Park and the White Sox”
in lieu of Wrigley Field); Bowers v. Fédération Internationale de
l’Automobile, 461 F. Supp. 2d 855, 862 (S.D. Ind. 2006) (“Any further
grievance or disgruntlement on the part of Plaintiffs must be pursued, if
at all, in the marketplace, through fan withdrawal of money and
attendance at future race events.”), aff’d, 489 F.3d 316 (7th Cir. 2007).
   IN RE PACQUIAO-MAYWEATHER BOXING LITIGATION 33

    The district court was therefore correct to knock out
Plaintiffs’ complaints.

   AFFIRMED.